Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/08/2021, has been considered by the examiner.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, 
US 20060012702 A1 (Kawahara et al.) discloses an exemplary picture where plural faces have been detected; frames are displayed for the respective faces; luminance adjustment is performed and photographing and recording processing are performed (Figs. 5-7 [0058]).
US 20040189856 A1 (Tanaka, Kentaro) discloses an AF region surrounded by the arranged AF frame 261, the camera control section 210 adjusts the focus by means of the TTL contrast detection system and carries out the AE process for the AE region 361 so as to adjust the exposure. The position of a AE frame 361 can be arbitrarily specified by a user by using a touch pen 35, based on the position information supplied from the touch panel 36, the CPU 131 moves the spot metering pointer 260 so that the position where the user has tapped may be in center of the AE region 361 and causes the camera section 22 to perform the AE process for the AE region 361 (Figs. 21, [0210]&[0271]). 
 However, the prior art of record taken alone or in combination, fails to disclose or render obvious obtain, using the imaging device, a first image including a plurality of objects external to the portable communication device based at least in part on a first focus and a first exposure; when the plurality of objects are persons, display, via the touchscreen, the first image, a plurality of a graphical user interface (GUI) items corresponding to each face region of the persons; move at least one of the GUI items according to a user input detected via the touchscreen; and based at least in part on the user input, replace the displayed first image with a second image using at least one of a second focus or a second exposure determined with respect to the moved position, in combination with all the limitations recited respective claim 1.

Regarding claims 2-8, are allowable because they dependent on claim 1.

Regarding claim 9, the prior art of record taken alone or in combination, fails to disclose or render obvious obtain, using the imaging device, a first image including a plurality of persons external to the portable communication device based at least in part on a first focus and a first exposure; display, via the touchscreen, the first image, a plurality of a graphical user interface (GUI) items corresponding to each of face regions; upon receiving a command for storing the first image, store the first image by focusing on a first face region corresponding to a first GUI item, and by adjusting an exposure of 

Regarding claims 10-14, are allowable because they dependent on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697